Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was made in response to an amendment filed 2/5/2021.

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 includes the exact same limitation as claim 5, thus failing to further limit the independent claim beyond what has already been claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/404237 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a latch travel mechanism for a closure panel of a vehicle, the mechanism comprising: a mounting plate for mounting a latch, the latch for retaining the closure panel; a support plate coupled to the mounting plate by one or more linkages, the support plate for connecting to a body of the vehicle; and an actuation mechanism for mounting on at least one of the support plate or the body for extending the linkages in order to move the mounting plate relative to the support plate from a ..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,5-7, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamm (DE 10 2006 031 617).  
With regard to claim 1 - A latch travel mechanism for a closure panel of a vehicle, the mechanism comprising: 
a mounting plate 5 for mounting a latch 3, the latch for retaining a striker (not shown) of the closure panel in order to latch the closure panel in a closed position with respect to a body of the vehicle; 
a support plate 18 coupled to the mounting plate, the support plate 18 for connecting to a body of the vehicle; 
one or more linkages 10,11 connected to the support plate 18 at one end and connected to the mounting plate 5 at another end, the one or more linkages 10,11 coupling the support plate 18 to the mounting plate 5; 

wherein the latch 3 is also moved from the home position to the extended position when mounted on the mounting plate.

With regard to claim 2 - further including the latch 3 mounted on the mounting plate 5 as a latch travel assembly.

With regard to claim 5 and 18, the embodiment seen in Fig. 10 discloses wherein said moving of the mounting plate relative to the support plate includes a vertical travel distance and a horizontal travel distance.

With regard to claim 6 - wherein the actuation system 13 is mounted on the support plate 18.

With regard to claim 7 - further comprising an actuator link 23 connected to the one or more linkages, such that the actuation system acts against the actuator link 23 in order to effect moving of the mounting plate relative to the support plate.

Claim 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 8,584,787).  Hwang discloses:
With regard to claim 15 - A method for operating a latch travel mechanism coupled to a closure panel of a vehicle, the method comprising the steps of: 

releasing the locking member 33 in order to unlock the mounting plate from the support plate, the locking member 33 retaining the mounting plate 22 in the home position when coupled to the mounting plate and decoupling from the mounting plate 22 when released; 
operating an actuation system 37 in order to move the mounting plate 22 relative to the support plate 10 from the home position to an extended position; 
wherein the latch 26 is also moved from the home position to the extended position as mounted on the mounting plate.

With regard to claim 16 - wherein a mating latch component 46 is retained in a ratchet 15,16 of the latch as the latch is moved from the home position to the extended position.

With regard to claim 17 - wherein the coupling to the support plate is provided by one or more linkages connected to the support plate at one end and connected to the mounting plate at another end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4,8-11, and 15-20 are rejected under 35 U.S.C. 103 as being anticipated by Hamm in view of Hwang.  Hamm fails to disclose a locking member mounted on the support plate and configured for retaining the mounting plate in the home position when coupled to the mounting plate and for decoupling from the mounting plate when operated, wherein the actuation system coupled to the linkages for extending the linkages once the locking member is decoupled from the mounting plate, in order to move the mounting plate relative to the support plate from the home position to the extended position.  Hwang teaches a locking member 33 mounted on the support plate 10 and configured for retaining the mounting plate 26 in the home position when coupled to the mounting plate and for decoupling from the mounting plate when operated, said locking member 33 pivotally mounted to the support plate about a pivot, further comprising an actuator link 13 connected to the mounting plate, such that the actuation system 37 acts against the actuator link 13, via locking member 33, in order to effect said moving of the mounting plate relative to the support plate, wherein the locking member 33 includes a notch 31 for engaging with the actuator link 13 when the mounting plate is in the home position (Fig. 6), and wherein movement of the actuator link 13 by the actuation system 37 disengages the notch from the actuator link (Fig. 6, right side).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the latch travel mechanism of Hamm with the teaching of Hwang’s locking member to ensure the mounting plate is not moved at an undesirable time.
Hamm fails to further disclose the latch as having a ratchet.  Hwang teaches that it is common in the art to form a latch having a ratchet 15, 16 for retaining a latch component, or striker.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the latch travel mechanism of Hamm with the teaching of Hwang’s ratchet to securely retain the striker within the latch.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments to the claims added enough structure to get around the previous rejections.  However, reconsideration of the art gave way to the rejections in the current office action.  As the claims are currently written, a combination of the Hamm and Hwang proves to read on the structure of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        May 6, 2021

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616